DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Regarding Fig. 1, the reference character 600 is not mentioned in the specification description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 recites the limitation “the grid-connected power conversion system", “the DC voltage”, “the AC voltage”, “the PCS”, “the converted AC voltage”, “the controller”, “the multi-input transformer”, “the voltage”, “the voltage input terminal”, “the threshold voltage”, “the operation”, “the replaced fuel cell stack”, “the reference voltage”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248050 (Hu) in view of US 2005/005795 (Colby).

Regarding claim 1, Hu teaches power conversion system, comprising: 
a fuel cell stack generating a DC voltage (Fig. 1 shows first fuel cell 11, second fuel cell 21); 
a power conversion system (PCS) converting the DC voltage supplied from the fuel cell stack into a voltage (converter 3 takes in the DC voltage supplied from the fuel cell stack and transforms it into voltage for the transformer 31 as shown in Fig. 2 labeled diagram below) [0018, 0026-0027];

    PNG
    media_image1.png
    446
    832
    media_image1.png
    Greyscale

 a multi-input transformer including a primary coil having a plurality of voltage input terminals (Fig. 2 shows a multi-input transformer 31 including a primary coil having a plurality of voltage input terminals as shown in the labeled diagram above) [0024-0025] and 
a secondary coil transforming a magnitude of the voltage applied to the primary coil and outputting the transformed voltage (Fig. 2 shows a secondary coil transforming a magnitude of the voltage applied to the primary coil and outputting the transformed voltage as shown in labeled diagram above) [0026-0028], the plurality of voltage input terminals determining the number of turns of the primary coil differently from each other (plurality of voltage input terminals determining the number of turns of primary coil differently from each other as shown in Fig. 2 with switches 32-33), one of the plurality of voltage input terminals receiving the AC voltage converted in the PCS (Fig. 2 shows one of the plurality of voltage input terminals receiving the AC voltage converter in the PCS as shown in labeled diagram below); and

    PNG
    media_image2.png
    554
    660
    media_image2.png
    Greyscale


 a controller selecting the one of the plurality of voltage input terminals of the multi- input transformer based on the magnitude of the DC voltage generated from the fuel cell stack (Fig. 1 shows control unit 4 selects one of the plurality of voltage input terminals of the multi-input transformer 31 based on the magnitude of the DC voltage generated from the fuel cell stack comprising first fuel cell 11 and second fuel cell 21) and determining whether to replace the fuel cell stack (when the performance of some of the cells degrades the stack is replaced as performance of first fuel cell 11 and second fuel cell 21 are tracked by control unit 4 as shown in Fig. 3B-C one of the fuel cell is taken offline) [0005, 0033-0036, 0041-0042].
	However, Hu does not explicitly teach grid-connected power conversion; converting the DC voltage supplied from the fuel cell stack into an AC voltage.
However, Colby teaches grid-connected power conversion (Fig. 1 shows AC power utility grid 24 connected to the conversion circuit 10 thereby showing a grid-connected power conversion) [0019-0021, 0027]; converting the DC voltage supplied from the fuel cell stack into an AC voltage (Fig. 1A-C shows inverter 10 which receives the DC voltage from DC source 22 which maybe fuel cells into an AC voltage for the transformer T1) [0002, 0022-0023].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the conversion system to be grid connected and to be converting the DC voltage supplied from the fuel cell stack into an AC voltage as taught by Colby since the transformer is known to accept AC current thereby requiring inverting of the DC voltage from the fuel cell power source in order to carry out the conversion of power as needed to be supplied to the transformer to maintain uninterruptible power supply to the load. 

Examiner’s Note: US 6274950 (Gottlieb) teaches that battery that can be in the form of fuel cell is replaced when they turned offline due to degradation [Col 1 lines 30-49, Col 10 lines 22-48]. 


Regarding claim 2, Hu teaches further comprising: a DC voltage sensor measuring the DC voltage outputted from the fuel cell stack (Fig. 1 shows first measuring unit 13 and second measuring unit 23 which is a DC voltage sensor measuring the DC voltage outputted from the first and second fuel cells 11 and 21); and an DC voltage sensor measuring the DC voltage supplied to load (Fig. 1 shows third measuring unit 5 which measures the DC voltage received by load 10); wherein the voltages measured by the DC voltage sensor and the DC voltage sensor are transmitted to the controller, and the controller receives measurement values (Fig. 1 shows control unit 4 receiving the voltages measured by first-third measuring units).
	However, Hu does not teach an AC voltage sensor measuring the AC voltage output from the PCS. 
	However, Colby teaches an AC voltage sensor measuring the AC voltage output from the PCS (AC current is sensed by current measurement sensors measuring the AC output from the inverter 10) [0022]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the AC voltage sensor measuring the AC voltage output from the PCS as taught by Colby in order to have a system be connected to the grid thereby allowing the system to be more accessible as well as more manageable through meters and other measuring devices as well as to measure the output from the transformer thereby monitoring the output that is being received by the load maintaining continuous power supply to the load. 


Regarding claim 3, Hu teaches wherein when the DC voltage received from the DC voltage sensor is lower than or equal to a minimum DC voltage required for conversion into a preset reference voltage (when the DC voltage as detected by the combined first and second measuring units 13 and 23 is lower than or equal to a minimum DC voltage for conversion to a preset reference voltage) [0021-0022, 0045, 0055-0057, 0074], the controller switches the voltage inputted to the voltage input terminal of the multi-input transformer (control unit 4 controls the switches 32 and 33 so that the voltage inputted to the voltage input terminal of the transformer 31) [0027-0028, 0032-0036, 0059-0068].


Regarding claim 4, Hu teaches wherein when the DC voltage outputted from the fuel cell stack is lower than or equal to a minimum DC voltage required for conversion into a preset reference voltage (when the DC voltage as detected by the combined first and second measuring units 13 and 23 is lower than or equal to a minimum DC voltage for conversion to a preset reference voltage) [0021-0022, 0045, 0055-0057, 0074], the DC voltage outputted from the PCS is changed to a preset threshold voltage (the voltage outputted from the converter 3 is changed to a preset threshold voltage according to the power consumption by the load 10 as detected by the third measuring unit 5) [0021-0025, 0031-0033].
	However, Hu does not teach the AC voltage output from the PCS.
However, Colby teaches the AC voltage output from the PCS (the AC output from the inverter 10) [0022]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the AC voltage output from the PCS as taught by Colby in order to have a system be connected to the grid thereby allowing the system to be more accessible as well as more manageable through meters and other measuring devices as well as to measure the output from the transformer thereby monitoring the output that is being received by the load maintaining continuous power supply to the load.

Regarding claim 5, Hu teaches wherein when the DC voltage measured by the DC voltage sensor is lower than or equal to a minimum DC voltage required for conversion into a preset threshold voltage (when the DC voltage as detected by the combined first and second measuring units 13 and 23 is lower than or equal to a minimum DC voltage for conversion to a preset reference voltage) [0021-0022, 0045, 0055-0057, 0074], the controller determines to stop operation of the fuel cell stack (controller determines to stop operation of the first or second fuel cell 11, 21, as the fuel cells degrade in performance and switch them to be offline) [0034-0036, 0051, 0053, 0056,0059-0079] and replace the fuel cell stack (when the fuel cell is degraded in terms of usability that fuel cell stack is replaced) [0005].

Examiner’s Note: US 6274950 (Gottlieb) teaches that battery that may be in the form of fuel cell is replaced when they turned offline due to degradation [Col 1 lines 30-49, Col 10 lines 22-48]. 



Regarding claim 6, Hu and Colby teach grid-connected power conversion system of claim 1.  
However, Hu does not teach PCS includes: an inverter converting the DC voltage into the AC voltage; a filter removing harmonic components contained in the AC voltage; and a grid protector detecting a failure in an electric power grid and blocking a failure section.
	However, Colby teaches PCS includes: an inverter converting the DC voltage into the AC voltage (Fig. 1A shows inverter 10 converting DC voltage from DC source into AC voltage for the load) [0019-0025]; a filter removing harmonic components contained in the AC voltage (Fig. 1B shows filter capacitor and filter inductor removing harmonic components contained in the AC voltage coming out of the transformer) [0021]; and a grid protector detecting a failure in an electric power grid and blocking a failure section (detecting islanding would be detecting a failure in a portion of the grid and blocking a failure section) [0004, 0008, 0020, 0025]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have PCS includes: an inverter converting the DC voltage into the AC voltage; a filter removing harmonic components contained in the AC voltage; and a grid protector detecting a failure in an electric power grid and blocking a failure section as taught by Colby in order to be connected to the grid for power transfer thereby being connected to the local power system, furthermore the filter ensures outputting AC voltage that rid of noise which is ready for the load and the grid when the grid is detected to be not failing thereby ensuring protected and safe power transfer. 



Regarding claim 7, Hu teaches wherein the controller includes: a central controller monitoring and controlling performance of the fuel cell stack (Fig. 1 shows control unit 4 which monitors and controls performances of the first and second fuel cells 11 and 21); and a PCS controller monitoring and controlling the voltage outputted from the PCS, and controls operation of the fuel cell stack and the voltage (control unit 4 is the converter controller which monitors and controls the voltage outputted by the converter 3 and controls the operation of the fuel cells 11 and 21 and the voltage outputted from the converter 3) [0022-0030, 0050-0060].

    PNG
    media_image2.png
    554
    660
    media_image2.png
    Greyscale

	However, Hu does not teach the outputted voltage from the converter to be an AC voltage. 
	However, Colby teaches the outputted voltage from the converter to be an AC voltage (Fig. 1A-C shows inverter 10 which receives the DC voltage from DC source 22 which maybe fuel cells into an AC voltage for the transformer T1) [0002, 0022-0023]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the DC voltage supplied from the fuel cell stack into an AC voltage as taught by Colby since the transformer is known to accept AC current thereby requiring inverting of the DC voltage from the fuel cell power source in order to carry out the conversion of power as needed to be supplied to the transformer to maintain uninterruptible power supply to the load. 



Regarding claim 8, Hu wherein the fuel cell stack is configured as a module-type fuel cell stack [0005] in which a plurality of fuel cells are arranged in parallel, each module being independently controllable (plurality of fuel cells are arranged in parallel thereby each module being independently controllable by BOP 1 and 2) [0019].

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248050 (Hu) in view of US 2005/005795 (Colby) further in view of US 6274950 (Gottlieb). 


Regarding claim 9, Hu teaches a control method of the power conversion system (Fig. 1-2 shows control unit 4 following a control method of the power conversion system), the control method comprising:
 a fuel cell stack operating step in which the DC voltage is outputted from the fuel cell stack (Fig. 1 shows first fuel cell 11, second fuel cell 21 outputting DC voltage), the DC voltage is converted into the output voltage by the PCS (converter 3 takes in the DC voltage supplied from the fuel cell stack and transforms it into voltage for the transformer 31 as shown in Fig. 2 labeled diagram below) [0018, 0026-0027], the converted voltage is supplied to a load (Fig. 1-2 shows the converted voltage being supplied to load 10), and the DC voltage and the output voltage are monitored by the controller (Fig. 1 shows first measuring unit 13 and second measuring unit 23 which is a DC voltage sensor measuring the DC voltage outputted from the first and second fuel cells 11 and 21) [0022-0030];

    PNG
    media_image2.png
    554
    660
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    446
    832
    media_image1.png
    Greyscale

 a switch determining step in which the DC voltage is compared with a minimum DC voltage required for conversion into a preset reference voltage (when the DC voltage as detected by the combined first and second measuring units 13 and 23 is lower than or equal to a minimum DC voltage for conversion to a preset reference voltage) [0021-0022, 0045, 0055-0057, 0074] and it is determined whether to make a switch in the multi-input transformer and whether to change the output voltage outputted from the PCS (control unit 4 controls the switches 32-33 accordingly to switch it so that the transformer 31 is receiving the DC voltages from the fuel cells thereby changing the output voltage accordingly) [0035-0036, 0055-0065, 0070-0074]; 
a voltage changing step in which operation of the fuel cell stack is stopped (Fig. 3B-C shows a voltage changing step in which operation of one of the fuel cell is stopped) [0034-0035], the voltage to be inputted to the voltage input terminal of the multi-input transformer is switched to a preset threshold voltage (the voltage outputted from the converter 3 is changed to a preset threshold voltage according to the power consumption by the load 10 as detected by the third measuring unit 5) [0021-0025, 0031-0033], and
 the output voltage to be outputted from the PCS is changed to the threshold voltage (output voltage of the converter 3 is changed to meet the threshold voltage of the load voltage) [0021-0025, 0056]; 
a fuel cell stack operation restarting step in which the operation of the fuel cell stack is restarted using the threshold voltage as a load voltage (one of the fuel cells 11 or 21 is taken offline and thereby re-started when the load voltage which is the threshold voltage calls for it) [0021-0026, 0033-0037, 0050-0054], and the DC voltage and the output voltage are monitored by the controller (the input DC voltage and the output voltages are monitored by the control unit 4 via the first measuring unit 13, second measuring unit 23 and third measuring unit 5) [0039-0045, 0061-0066, 0074];
a fuel cell stack replacement determining step [0005]. 
	However, Hu does not teach the converted voltage is supplied to a grid; output voltage being an AC voltage. 
However, Colby teaches grid-connected power conversion (Fig. 1 shows AC power utility grid 24 connected to the conversion circuit 10 thereby showing a grid-connected power conversion) [0019-0021, 0027]; converting the DC voltage supplied from the fuel cell stack into an AC voltage being the output voltage (Fig. 1A-C shows inverter 10 which receives the DC voltage from DC source 22 which maybe fuel cells into an AC voltage for the transformer T1) [0002, 0022-0023].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the conversion system to be grid connected and to be converting the DC voltage supplied from the fuel cell stack into an AC voltage as taught by Colby since the transformer is known to accept AC current thereby requiring inverting of the DC voltage from the fuel cell power source in order to carry out the conversion of power as needed to be supplied to the transformer to maintain uninterruptible power supply to the load. 
	However, Hu and Colby does not teach the fuel cell stack replacement determining step in which the DC voltage is compared with a minimum DC voltage required for conversion into the threshold voltage and it is determined whether to replace the fuel cell stack; and
 an after-replacement fuel cell stack operating step in which the fuel cell stack is replaced and then the power conversion system is operated with the replaced fuel cell stack as in the fuel cell stack operating step.
	However, Gottlieb teaches a fuel cell stack replacement determining step in which the DC voltage is compared with a minimum DC voltage required for conversion into the threshold voltage and it is determined whether to replace the fuel cell stack (battery replacement determining step includes DC voltage input compared with a minimum DC voltage required for the conversion into threshold voltage of the load and it is determined whether to replace the battery based on the monitored information, wherein the battery maybe fuel cell) [Col 1 lines 30-49, Col 5 lines 10-45]; and
 an after-replacement fuel cell stack operating step in which the fuel cell stack is replaced and then the power conversion system is operated with the replaced fuel cell stack as in the fuel cell stack operating step (after replacement of the battery, the battery is replaced and then the power conversion system is operated with the replaced battery to supply power to the load, wherein the battery maybe fuel cell) [Col 10 lines 22-48, Col 12 lines 15-41].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the fuel cell stack replacement determining step in which the DC voltage is compared with a minimum DC voltage required for conversion into the threshold voltage and it is determined whether to replace the fuel cell stack; and
 an after-replacement fuel cell stack operating step in which the fuel cell stack is replaced and then the power conversion system is operated with the replaced fuel cell stack as in the fuel cell stack operating step as taught by Gottlieb in order to ensure that the fuel cell in the form of a battery is replaced safely thereby ensuring an uninterruptible power supply. 

 
Regarding claim 10, Hu teaches wherein in the switch determining step, it is determined to continuously operate the fuel cell stack without making any switch when the DC voltage is higher than the minimum DC voltage required for conversion into the reference voltage (when the DC voltage as detected by the combined first and second measuring units 13 and 23 is lower than or equal to a minimum DC voltage for conversion to a preset reference voltage) [0021-0022, 0045, 0055-0057, 0074], and it is determined to make a switch in the multi-input transformer when the DC voltage is lower than or equal to the minimum DC voltage required for conversion into the reference voltage (the voltage outputted from the converter 3 is changed by switching the switches 32 and 33 in order to achieve to reference voltage according to the power consumption by the load 10 as detected by the third measuring unit 5) [0021-0025, 0031-0033].




Regarding claim 11, Hu, Colby and Gottlieb teaches claim 9. 
	Furthermore, Hu teaches wherein in the fuel cell stack replacement determining step, it is determined to continuously operate the fuel cell stack when the DC voltage is higher than the minimum DC voltage required for conversion into the threshold voltage (when the DC voltage as detected by the combined first and second measuring units 13 and 23 is lower than or equal to a minimum DC voltage for conversion to a preset reference voltage) [0021-0022, 0045, 0055-0057, 0074].
However, Hu and Colby does not explicitly teach it is determined to stop the operation of the fuel cell stack and replace the fuel cell stack when the DC voltage is lower than or equal to the minimum DC voltage required for conversion into the threshold voltage.
However, Gottlieb teaches wherein it is determined to stop the operation of the fuel cell stack and replace the fuel cell stack when the DC voltage is lower than or equal to the minimum DC voltage required for conversion into the threshold voltage [Col 10 lines 22-48, Col 12 lines 15-41].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention wherein it is determined to stop the operation of the fuel cell stack and replace the fuel cell stack when the DC voltage is lower than or equal to the minimum DC voltage required for conversion into the threshold voltage as taught by Gottlieb in order to stop the battery and replace the degraded battery when the DC voltage is lower than or equal to the minimum DC voltage required for conversion into the load in order to ensure that uninterruptible power supply is rendered to the load. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836